11/04/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 August 24, 2021 Session

         STATE OF TENNESSEE v. ESTEVENICO CHANDLER, JR.

                  Appeal from the Criminal Court for Knox County
                         No. 112529 Kyle A. Hixson, Judge
                     ___________________________________

                            No. E2020-01409-CCA-R3-CD
                        ___________________________________

Defendant, Estevenico Chandler, Jr., pled guilty to aggravated criminal trespass and theft
of property and was sentenced to two consecutive sentences of eleven months and twenty-
nine days on unsupervised probation. Following a hearing on a violation of probation
warrant, the trial court revoked Defendant’s probation and ordered him to serve the
remainder of the two consecutive sentences in confinement. On appeal, Defendant argues
that the trial court abused its discretion in revoking his probation. Following our review
of the entire record and the briefs of the parties, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JILL BARTEE AYERS, J., delivered the opinion of the court, in which NORMA MCGEE OGLE,
and ROBERT H. MONTGOMERY, JR., JJ., joined.

Jackson M. Fenner, Knoxville, Tennessee, for the appellant, Estevenico Chandler, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding Assistant
Attorney General; Charme Allen, District Attorney General; and Heather Good, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                          Factual and Procedural Background

       On May 3, 2018, Defendant pled guilty to aggravated criminal trespass and theft of
property. Defendant was sentenced to two consecutive sentences of eleven months and
twenty-nine days. Following a hearing in November 2019, Defendant was found in
violation of his probation based upon a new assault charge, and he was ordered to serve
ninety days after which he was reinstated to the original terms of probation. On August
14, 2020, a second probation violation warrant was issued for Defendant based on a charge
of aggravated assault.

       A hearing on the probation violation warrant was held September 15, 2020. Leticia
Belcher1 testified at the probation violation hearing and acknowledged that she had
previously testified in General Session Court on August 11, 2020, and that she was then
under oath and testified truthfully. After the court found Ms. Belcher to be a hostile
witness, Ms. Belcher acknowledged her testimony in General Session Court that Defendant
grabbed her, put his hand around her throat, and pinned her between the wall and couch.
Ms. Belcher further acknowledged having testified that Defendant grabbed their son by his
hair and threw him. Ms. Belcher attested to the fact that Defendant was on probation at
the time of the incident. However, at the probation violation hearing, Ms. Belcher testified
that she did not want to proceed with the charges against Defendant because he was the
father of her child, “people get into altercations all the time,” and “it was a
misunderstanding.” Ms. Belcher testified that she had been in contact with Defendant
about the proceedings and that she did not know that he was not allowed to speak with her
throughout the course of the criminal proceedings against him. Ms. Belcher agreed that
Defendant told her that she should not have testified against him in General Sessions Court
and that she should have taken a contempt charge rather than testify against him in that
hearing. On cross-examination, Ms. Belcher testified that Defendant did not choke her,
that her breathing was not restricted, and that she did not receive any marks on her body.

         Defendant also testified at the hearing and claimed that on the night of the alleged
offense, Ms. Belcher hit him multiple times when he threatened to leave her. Defendant
testified that Ms. Belcher called Elija Davis, the father of her daughter, during the
altercation to come assist her. Defendant further alleged that he pretended to call his
brother to come pick him up, but explained that he had not actually called anyone to come
help him. Soon after Ms. Belcher called Mr. Davis, Mr. Davis and a friend arrived at the
residence. Defendant testified that Mr. Davis’s friend was armed and that he was then
assaulted by Mr. Davis, Ms. Belcher and Mr. Davis’s friend. Defendant claimed that, in
total, he was hit at least sixty times. Defendant testified that Ms. Belcher allowed Mr.
Davis to take her daughter to Ms. Belcher’s mother’s home. Defendant then called a female
acquaintance to come pick up Defendant and Defendant’s son. Defendant contends that
Ms. Belcher went to the Family Justice Center because she was “mad” about his being with
the other woman and that Ms. Belcher was “getting back at [Defendant]” by putting him
in jail.



       1
          Defendant’s brief refers to the witness as “Letichia Belcher.” However, the record is
clear that the witness’s name is Leticia Belcher so she will be referred to accordingly.
                                             -2-
        On cross-examination, Defendant acknowledged that his probation was first
revoked in November 2019 based on a new assault charge, and he had served 90 days for
that violation. Defendant further acknowledged that he was also on probation in
Washington County on a six-year sentence. Defendant testified that he did not know that
his probation could be revoked in the instant case simply for incurring a new charge, despite
a new charge having been the basis for his prior probation revocation. Moreover,
Defendant alleged that he received injuries from the assaults of Mr. Davis, Ms. Belcher
and Mr. Davis’s friend, but he acknowledged that did not contact police. Defendant agreed
that he was in contact with Ms. Belcher in violation of a court order and further agreed that
he had a friend tell Ms. Belcher that she needed him [out of jail] to pay the bills and to take
care of the children. Defendant testified to having told his friend to tell Ms. Belcher that
she should tell the District Attorney General that she wanted to drop the charges.
Defendant agreed on cross-examination that he had spoken with Ms. Belcher the day before
the revocation hearing, learned that she was planning to invoke her Fifth Amendment
rights, and advised her to testify that she was mad. Defendant conceded that he had told
Ms. Belcher, “I’m going to put it like this, there was a dude that got two agg[ravated]
assaults dropped because his baby mama ain’t come to court. A contempt charge, even if
it was real would be $50 to bond out of jail.”

       The trial court found by a preponderance of the evidence that Defendant violated
the terms of his probation for the second time and ordered Defendant to serve the balance
of his sentences in confinement in the Knox County Detention Facility or jail. The court
determined that Ms. Belcher was not a willing witness but credited her prior sworn
testimony that Defendant assaulted her, that he put his hand around her throat, and that he
grabbed their son by the hair and threw him. The court explicitly credited Ms. Belcher’s
testimony over Defendant’s testimony.

                                          Analysis

       On appeal, Defendant argues that the trial court abused its discretion by fully
revoking his probation and ordering him to serve the remainder of his sentences in
confinement because the only evidence against him was the uncorroborated testimony of
the victim. The State argues that the trial court properly exercised its discretion when it
found by a preponderance of the evidence that Defendant had violated the terms of his
probation. We agree with the State.

       The trial court has the authority to revoke a defendant’s probation. T.C.A. § 40-35-
310, -311. This court will not overturn a trial court’s revocation unless the defendant can
show an abuse of discretion. State v. Casey Dupra Drennon, No. M2014-02366-CCA-R3-
CD, 2015 WL 6437212, at *2 (Tenn. Crim. App., at Nashville, Oct. 23, 2015). A trial court
abuses its discretion when it applies incorrect legal standards, reaches an illogical
                                             -3-
conclusion, bases its ruling on a clearly erroneous assessment of the proof, or applies
reasoning that causes an injustice to the complaining party. State v. Phelps, 329 S.W.3d
436, 443 (Tenn. 2010).

       If the trial court revokes a defendant’s probation, the trial court may (1) order
incarceration; (2) order the sentence into execution as initially entered, or, in other words,
begin the probationary sentence anew; (3) return the defendant to probation on modified
conditions as necessary; or (4) extend the remaining probationary period for a period not
to exceed two years. Although not at issue in this appeal, effective July 1, 2021, trial courts
may only extend the probationary period up to one year upon the finding of a violation.
See State v. Hunter, 1 S.W.3d 643, 648 (Tenn. 1999) (Before appellant could successfully
complete his initial two-year probationary term, he repeatedly violated the conditions of
his probation. The trial court had the authority to revoke probation and order service of
the original sentence because appellant had failed to complete an entire probationary period
at the time that the violations occurred.) See also State v. Murphy, No. M2003-02466-
CCA-R3-CD, 2004 WL 1462641 at *3 (Tenn. Crim. App., at Nashville, June 29, 2004.)
Moreover, an accused who is already on probation is not entitled to a second grant of
probation or another form of alternative sentencing. State v. Jeffrey A. Warfield, No.
01C01-9711-CC-00504, 1999 WL 61065, at *2 (Tenn. Crim. App., at Nashville, Feb. 10,
1999), perm. app. denied (Tenn. June 28, 1999).

       The credibility of witnesses at a probation revocation hearing is a question to be
resolved by the trial court. Bledsoe v. State, 387 S.W.2d 811, 814 (Tenn. 1965). The trial
court’s findings have the weight of a jury verdict. Carver v. State, 570 S.W.2d 872, 875
(Tenn. Crim. App. 1978). The trial court is free to exercise its judgment based on the proof
in the record supporting a new criminal offense. State v. Delp, 614 S.W.2d 395 (Tenn.
Crim. App. 1980).

       Here, Defendant argues that the trial court erred because the only evidence against
him was Ms. Belcher’s uncorroborated testimony that he had assaulted her, put his hands
around her throat and thrown their son by grabbing his hair. Defendant alleges that this
was insufficient proof to support a revocation of his probation. In support of his argument,
Defendant raises the fact that Ms. Belcher’s sworn testimony was from the prior probable
cause hearing and that she was reluctant to testify against him at his probation revocation
hearing. Defendant further argues that there were no photographs or supporting witnesses
offered in furtherance of Ms. Belcher’s testimony. Defendant contends that even if Ms.
Belcher’s testimony were true, the placing of his hands around her neck is not sufficient to
establish by a preponderance of the evidence that the conduct caused bodily injury or
imminent fear of bodily injury, nor is it sufficient to establish that his conduct was
extremely offensive or provocative. Furthermore, Defendant contends that the placing of

                                             -4-
his hands around Ms. Belcher’s neck is not sufficient to establish that Defendant strangled
or attempted to strangle her.

        The record supports the trial court’s finding that Defendant violated the terms of his
probation by his actions against Ms. Belcher resulting in the charge of aggravated assault.
Ms. Belcher acknowledged at the probation revocation hearing that her testimony at the
probable cause hearing was true. She further acknowledged that in her prior testimony she
detailed Defendant’s assault upon her, including putting his hands on her neck and pinning
her between the wall and the couch. Ms. Belcher’s sworn testimony also detailed
Defendant’s grabbing their son by the hair and throwing him. Moreover, in Defendant’s
sworn testimony at the probation revocation hearing, Defendant conceded that he had been
in contact with Ms. Belcher in violation a court order of protection. Defendant further
conceded that he had told Ms. Belcher that she should have incurred a contempt charge
rather than testifying against him. The trial court credited Ms. Belcher’s testimony.

        Once the trial court has found that Defendant has violated the terms of his probation,
it retains the authority, pursuant to Tennessee Code Annotated section 40-35-310(b), to
revoke the probation and order Defendant to serve his sentence in confinement. The
determination of the proper consequence of a probation violation embodies a separate
exercise of discretion. Hunter, 1 S.W.3d at 647. An accused who has already been granted
probation is not entitled to either a second grant of probation, or another form of alternative
sentencing. Jeffrey A. Warfield, 1999 WL 61065, at *2. The trial court found that
Defendant violated the terms of his probation and further found that Defendant had a prior
history of violating his probation.

      We conclude that the trial court did not abuse its discretion in its revocation of
Defendant’s probation. Accordingly, Defendant is not entitled to relief on this claim.

                                         Conclusion

       For the foregoing reasons, the judgment of the trial court is affirmed.


                                               ____________________________________
                                               JILL BARTEE AYERS, JUDGE




                                             -5-